Exhibit 10.4

 

RESTORATION HARDWARE, INC.
NOTICE OF GRANT OF STOCK OPTION

 

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of Common Stock of Restoration Hardware, Inc. (the “Corporation”):

 

Optionee:

 

Patricia McKay

 

 

 

Grant Date:

 

October 6, 2003

 

 

 

Vesting Commencement Date:

 

October 6, 2003

 

 

 

Exercise Price:

 

$6.85

 

 

 

Number of Option Shares:

 

58,392

 

 

 

Expiration Date:

 

October 6, 2013

 

 

 

Type of Option:

 

Incentive Stock Option

 

Exercise Schedule:  The Option shall become exercisable for twenty-five percent
(25%) of the Option Shares upon Optionee’s completion of each of the four (4)
years of Service measured from and after the Vesting Commencement Date, with the
first such installment to become exercisable on the first anniversary of the
Vesting Commencement Date.  In no event shall the Option become exercisable for
any additional Option Shares after Optionee’s cessation of Service.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Restoration Hardware, Inc. 1998 Stock Incentive
Plan Amended and Restated on October 9, 2002 (the “Plan”).  Optionee further
agrees to be bound by the terms of the Plan and the terms of the Option as set
forth in the Stock Option Agreement attached hereto as Exhibit A.  A copy of the
Plan is available upon request made to the Secretary of the Corporation at the
Corporation’s principal offices.

 

No Employment or Service Contract.  Nothing in this notice or in the attached
Stock Option Agreement or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.

 

--------------------------------------------------------------------------------


 

Definitions.  All capitalized terms in this notice shall have the meaning
assigned to them in this notice or in the attached Stock Option Agreement.

 

DATED:

10/6

, 2003

 

 

 

 

RESTORATION HARDWARE, INC.

 

 

 

By:

/s/ Gary Friedman

 

 

 

 

 

Title:

President and CEO

 

 

 

 

 

/s/ Patricia McKay

 

Patricia McKay, Optionee

 

 

 

Address:

 

 

 

 

 

 

 

ATTACHMENTS

Exhibit A - Stock Option Agreement

 

--------------------------------------------------------------------------------


 

RESTORATION HARDWARE, INC.
STOCK OPTION AGREEMENT

 

RECITALS

 


A.  THE BOARD HAS ADOPTED THE PLAN FOR THE PURPOSE OF RETAINING THE SERVICES OF
SELECTED EMPLOYEES, NON-EMPLOYEE MEMBERS OF THE BOARD OR OF THE BOARD OF
DIRECTORS OF ANY PARENT OR SUBSIDIARY AND CONSULTANTS AND OTHER INDEPENDENT
ADVISORS WHO PROVIDE SERVICES TO THE CORPORATION (OR ANY PARENT OR SUBSIDIARY).


 


B.  OPTIONEE IS TO RENDER VALUABLE SERVICES TO THE CORPORATION (OR A PARENT OR
SUBSIDIARY), AND THIS AGREEMENT IS EXECUTED PURSUANT TO, AND IS INTENDED TO
CARRY OUT THE PURPOSES OF, THE PLAN IN CONNECTION WITH THE CORPORATION’S GRANT
OF AN OPTION TO OPTIONEE.


 


C.  ALL CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE MEANING ASSIGNED TO
THEM IN THE ATTACHED APPENDIX.


 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.               GRANT OF OPTION.  THE CORPORATION HEREBY GRANTS TO OPTIONEE, AS
OF THE GRANT DATE, AN OPTION TO PURCHASE UP TO THE NUMBER OF OPTION SHARES
SPECIFIED IN THE GRANT NOTICE.  THE OPTION SHARES SHALL BE PURCHASABLE FROM TIME
TO TIME DURING THE OPTION TERM SPECIFIED IN PARAGRAPH 2 BELOW AT THE EXERCISE
PRICE.


 


2.               OPTION TERM.  THIS OPTION SHALL HAVE A MAXIMUM TERM OF TEN (10)
YEARS MEASURED FROM THE GRANT DATE AND SHALL ACCORDINGLY EXPIRE AT THE CLOSE OF
BUSINESS ON THE EXPIRATION DATE, UNLESS SOONER TERMINATED IN ACCORDANCE WITH
PARAGRAPH 5 OR 6 BELOW.


 


3.               LIMITED TRANSFERABILITY.  THIS OPTION SHALL BE NEITHER
TRANSFERABLE NOR ASSIGNABLE BY OPTIONEE OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION FOLLOWING OPTIONEE’S DEATH AND MAY BE EXERCISED, DURING
OPTIONEE’S LIFETIME, ONLY BY OPTIONEE.  HOWEVER, IF THIS OPTION IS DESIGNATED A
NON-STATUTORY OPTION IN THE GRANT NOTICE, THEN THIS OPTION MAY, IN CONNECTION
WITH THE OPTIONEE’S ESTATE PLAN, BE ASSIGNED IN WHOLE OR IN PART DURING
OPTIONEE’S LIFETIME TO ONE OR MORE MEMBERS OF THE OPTIONEE’S IMMEDIATE FAMILY OR
TO A TRUST ESTABLISHED FOR THE EXCLUSIVE BENEFIT OF THE OPTIONEE AND/OR ONE OR
MORE SUCH FAMILY MEMBERS.  THE ASSIGNED PORTION SHALL BE EXERCISABLE ONLY BY THE
PERSON OR PERSONS WHO ACQUIRE A PROPRIETARY INTEREST IN THE OPTION PURSUANT TO
SUCH ASSIGNMENT.  THE TERMS APPLICABLE TO THE ASSIGNED PORTION SHALL BE THE SAME
AS THOSE IN EFFECT FOR THIS OPTION IMMEDIATELY PRIOR TO SUCH ASSIGNMENT.


 


4.               DATE OF EXERCISE.  THIS OPTION SHALL BECOME EXERCISABLE FOR THE
OPTION SHARES IN ONE OR MORE INSTALLMENTS AS SPECIFIED IN THE GRANT NOTICE.  AS
THE OPTION BECOMES EXERCISABLE FOR SUCH INSTALLMENTS, THOSE INSTALLMENTS SHALL
ACCUMULATE AND THE OPTION SHALL REMAIN EXERCISABLE FOR THE ACCUMULATED
INSTALLMENTS UNTIL THE EXPIRATION DATE OR SOONER TERMINATION OF THE OPTION TERM
UNDER PARAGRAPH 5 OR 6 BELOW.


 

--------------------------------------------------------------------------------


 


5.               CESSATION OF SERVICE.  THE OPTION TERM SPECIFIED IN PARAGRAPH 2
ABOVE SHALL TERMINATE (AND THIS OPTION SHALL CEASE TO BE OUTSTANDING) PRIOR TO
THE EXPIRATION DATE SHOULD ANY OF THE FOLLOWING PROVISIONS BECOME APPLICABLE:

 


(A)  SHOULD OPTIONEE CEASE TO REMAIN IN SERVICE FOR ANY REASON (OTHER THAN
DEATH, PERMANENT DISABILITY OR CAUSE) WHILE THIS OPTION IS OUTSTANDING, THEN THE
PERIOD FOR EXERCISING THIS OPTION SHALL BE REDUCED TO A THREE (3)-MONTH PERIOD
COMMENCING WITH THE DATE OF SUCH CESSATION OF SERVICE, BUT IN NO EVENT SHALL
THIS OPTION BE EXERCISABLE AT ANY TIME AFTER THE EXPIRATION DATE.


 


(B)  SHOULD OPTIONEE DIE WHILE HOLDING THIS OPTION, THEN THE PERSONAL
REPRESENTATIVE OF OPTIONEE’S ESTATE OR THE PERSON OR PERSONS TO WHOM THE OPTION
IS TRANSFERRED PURSUANT TO OPTIONEE’S WILL OR IN ACCORDANCE WITH THE LAWS OF
INHERITANCE SHALL HAVE THE RIGHT TO EXERCISE THIS OPTION.  SUCH RIGHT SHALL
LAPSE, AND THIS OPTION SHALL CEASE TO BE OUTSTANDING, UPON THE EARLIER OF
(I) THE EXPIRATION OF THE TWELVE (12)-MONTH PERIOD MEASURED FROM THE DATE OF
OPTIONEE’S DEATH OR (II) THE EXPIRATION DATE.


 


(C)  SHOULD OPTIONEE CEASE SERVICE BY REASON OF PERMANENT DISABILITY WHILE THIS
OPTION IS OUTSTANDING, THEN THE PERIOD FOR EXERCISING THIS OPTION SHALL BE
REDUCED TO A TWELVE (12)-MONTH PERIOD COMMENCING WITH THE DATE OF SUCH CESSATION
OF SERVICE, BUT IN NO EVENT SHALL THIS OPTION BE EXERCISABLE AT ANY TIME AFTER
THE EXPIRATION DATE.


 


(D)   DURING THE LIMITED PERIOD OF POST-SERVICE EXERCISABILITY, THIS OPTION MAY
NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN THE NUMBER OF VESTED OPTION
SHARES FOR WHICH THE OPTION IS EXERCISABLE AT THE TIME OF OPTIONEE’S CESSATION
OF SERVICE.  UPON THE EXPIRATION OF SUCH LIMITED EXERCISE PERIOD OR (IF EARLIER)
UPON THE EXPIRATION DATE, THIS OPTION SHALL TERMINATE AND CEASE TO BE
OUTSTANDING FOR ANY OTHERWISE EXERCISABLE OPTION SHARES FOR WHICH THE OPTION HAS
NOT BEEN EXERCISED.  HOWEVER, THIS OPTION SHALL, IMMEDIATELY UPON OPTIONEE’S
CESSATION OF SERVICE FOR ANY REASON, TERMINATE AND CEASE TO BE OUTSTANDING WITH
RESPECT TO ANY OPTION SHARES FOR WHICH THIS OPTION IS NOT OTHERWISE AT THAT TIME
EXERCISABLE.


 


(E)  SHOULD OPTIONEE’S SERVICE BE TERMINATED FOR CAUSE, THEN THIS OPTION SHALL
TERMINATE IMMEDIATELY AND CEASE TO REMAIN OUTSTANDING.


 


6.               SPECIAL ACCELERATION OF OPTION.


 


(A)  CHANGE OF CONTROL.


 

(I)                                     THIS OPTION TO THE EXTENT OUTSTANDING AT
THE TIME OF A CHANGE OF CONTROL TRANSACTION BUT NOT OTHERWISE FULLY EXERCISABLE,
SHALL AUTOMATICALLY ACCELERATE SO THAT THIS OPTION SHALL, IMMEDIATELY PRIOR TO
THE EFFECTIVE DATE OF SUCH CHANGE OF CONTROL, BECOME EXERCISABLE FOR ALL OF THE
OPTION SHARES AT THE TIME SUBJECT TO THIS OPTION AND MAY BE EXERCISED FOR ANY OR
ALL OF THOSE OPTION SHARES AS FULLY VESTED SHARES OF COMMON STOCK.  HOWEVER,
THIS OPTION SHALL NOT BECOME EXERCISABLE ON SUCH AN

 

2

--------------------------------------------------------------------------------


 

ACCELERATED BASIS IF AND TO THE EXTENT:  (I) THIS OPTION IS, IN CONNECTION WITH
THE CHANGE OF CONTROL, TO BE ASSUMED BY THE SUCCESSOR CORPORATION (OR PARENT
THEREOF) OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT PURSUANT TO THE TERMS
OF THE CHANGE OF CONTROL TRANSACTION; OR (II) THIS OPTION IS TO BE REPLACED WITH
A CASH INCENTIVE PROGRAM OF THE SUCCESSOR CORPORATION WHICH PRESERVES THE SPREAD
EXISTING AT THE TIME OF THE CHANGE OF CONTROL ON THE OPTION SHARES FOR WHICH
THIS OPTION IS NOT OTHERWISE AT THAT TIME EXERCISABLE (THE EXCESS OF THE FAIR
MARKET VALUE OF THOSE OPTION SHARES OVER THE AGGREGATE EXERCISE PRICE PAYABLE
FOR SUCH SHARES) AND PROVIDES FOR SUBSEQUENT PAYOUT IN ACCORDANCE WITH THE SAME
OPTION EXERCISE/VESTING SCHEDULE SET FORTH IN THE GRANT NOTICE.

 

(II)                                  IMMEDIATELY FOLLOWING THE CHANGE OF
CONTROL, THIS OPTION SHALL TERMINATE AND CEASE TO BE OUTSTANDING, EXCEPT TO THE
EXTENT ASSUMED BY THE SUCCESSOR CORPORATION (OR PARENT THEREOF) OR OTHERWISE
CONTINUED IN FULL FORCE AND EFFECT PURSUANT TO THE TERMS OF THE CHANGE OF
CONTROL TRANSACTION.

 

(III)                               IF THIS OPTION IS ASSUMED IN CONNECTION WITH
A CHANGE OF CONTROL (OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT), THEN THIS
OPTION SHALL BE APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CHANGE OF
CONTROL, TO APPLY TO THE NUMBER AND CLASS OF SECURITIES OR OTHER PROPERTY WHICH
WOULD HAVE BEEN ISSUABLE TO OPTIONEE IN CONSUMMATION OF SUCH CHANGE OF CONTROL
HAD THE OPTION BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH CHANGE OF CONTROL, AND
APPROPRIATE ADJUSTMENTS SHALL ALSO BE MADE TO THE EXERCISE PRICE, PROVIDED THE
AGGREGATE EXERCISE PRICE SHALL REMAIN THE SAME.

 


(B)  TERMINATION OF SERVICE NOT FOR CAUSE.  IN THE EVENT THE OPTIONEE’S SERVICE
IS TERMINATED BY THE CORPORATION NOT FOR CAUSE, THIS OPTION AUTOMATICALLY SHALL
BECOME VESTED AND EXERCISABLE FOR ALL OF THE OPTION SHARES AT THE TIME
REPRESENTED BY THIS OPTION.


 


(C)  INVOLUNTARY TERMINATION OF SERVICE.   SHOULD THERE BE A CHANGE OF CONTROL
OF THE CORPORATION AND THE OPTIONEE, THEREAFTER, IS SUBJECT TO AN INVOLUNTARY
TERMINATION BY THE CORPORATION, THIS OPTION AUTOMATICALLY SHALL BECOME VESTED
AND EXERCISABLE FOR ALL OF THE OPTION SHARES AT THE TIME REPRESENTED BY THIS
OPTION.


 


(D)  THIS AGREEMENT SHALL NOT IN ANY WAY AFFECT THE RIGHT OF THE CORPORATION TO
ADJUST, RECLASSIFY, REORGANIZE OR OTHERWISE CHANGE ITS CAPITAL OR BUSINESS
STRUCTURE OR TO MERGE, CONSOLIDATE, DISSOLVE, LIQUIDATE OR SELL OR TRANSFER ALL
OR ANY PART OF ITS BUSINESS OR ASSETS.


 


7.               ADJUSTMENT IN OPTION SHARES.


 

Should any change be made to Common Stock by reason of any stock split, stock
dividend, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made to
(i) the total number and/or class of securities subject to this option and
(ii) the Exercise Price in order to reflect such change and thereby preclude a
dilution or enlargement of benefits hereunder.

 

3

--------------------------------------------------------------------------------


 


8.               STOCKHOLDER RIGHTS.  THE HOLDER OF THIS OPTION SHALL NOT HAVE
ANY STOCKHOLDER RIGHTS WITH RESPECT TO THE OPTION SHARES UNTIL SUCH PERSON SHALL
HAVE EXERCISED THE OPTION, PAID THE EXERCISE PRICE AND BECOME A HOLDER OF RECORD
OF THE PURCHASED SHARES.


 


9.               MANNER OF EXERCISING OPTION.


 


(A)  IN ORDER TO EXERCISE THIS OPTION WITH RESPECT TO ALL OR ANY PART OF THE
OPTION SHARES FOR WHICH THIS OPTION IS AT THE TIME EXERCISABLE, OPTIONEE (OR ANY
OTHER PERSON OR PERSONS EXERCISING THE OPTION) MUST TAKE THE FOLLOWING ACTIONS:


 

(I)                                     EXECUTE AND DELIVER TO THE CORPORATION A
NOTICE OF EXERCISE FOR THE OPTION SHARES FOR WHICH THE OPTION IS EXERCISED;

 

(II)                                  PAY THE AGGREGATE EXERCISE PRICE FOR THE
PURCHASED SHARES IN ONE OR MORE OF THE FOLLOWING FORMS, SUBJECT TO APPLICABLE
LAWS:

 

(A)      CASH OR CHECK MADE PAYABLE TO THE CORPORATION; OR

 

(B)        SHARES OF COMMON STOCK HELD BY OPTIONEE (OR ANY OTHER PERSON OR
PERSONS EXERCISING THE OPTION) FOR THE REQUISITE PERIOD NECESSARY TO AVOID A
CHARGE TO THE CORPORATION’S EARNINGS FOR FINANCIAL REPORTING PURPOSES AND VALUED
AT THEIR FAIR MARKET VALUE ON THE EXERCISE DATE; OR

 

(C)        THROUGH A SPECIAL SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH
OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) SHALL
CONCURRENTLY PROVIDE IRREVOCABLE INSTRUCTIONS (I) TO A CORPORATION-DESIGNATED
BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE OF THE PURCHASED SHARES AND REMIT TO
THE CORPORATION, OUT OF THE SALE PROCEEDS AVAILABLE ON THE SETTLEMENT DATE,
SUFFICIENT FUNDS TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED
SHARES PLUS ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAXES
REQUIRED TO BE WITHHELD BY THE CORPORATION BY REASON OF SUCH EXERCISE AND
(II) TO THE CORPORATION TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES
DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise;

 

(III)                               FURNISH TO THE CORPORATION APPROPRIATE
DOCUMENTATION THAT THE PERSON OR PERSONS EXERCISING THE OPTION (IF OTHER THAN
OPTIONEE) HAVE THE RIGHT TO EXERCISE THIS OPTION; AND

 

(IV)                              MAKE APPROPRIATE ARRANGEMENTS WITH THE
CORPORATION (OR PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) FOR THE
SATISFACTION OF ALL FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAX
WITHHOLDING REQUIREMENTS APPLICABLE TO THE OPTION EXERCISE.

 

4

--------------------------------------------------------------------------------


 


(B)         AS SOON AS PRACTICAL AFTER THE EXERCISE DATE, THE CORPORATION SHALL
ISSUE TO OR ON BEHALF OF OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING
THIS OPTION) A CERTIFICATE FOR THE PURCHASED OPTION SHARES, WITH THE APPROPRIATE
LEGENDS, IF ANY, AFFIXED THERETO.


 


(C)          IN NO EVENT MAY THIS OPTION BE EXERCISED FOR ANY FRACTIONAL SHARES
OF COMMON STOCK.

 


10.         COMPLIANCE WITH LAWS AND REGULATIONS.

 


(A)  THE EXERCISE OF THIS OPTION AND THE ISSUANCE OF THE OPTION SHARES UPON SUCH
EXERCISE SHALL BE SUBJECT TO COMPLIANCE BY THE CORPORATION AND OPTIONEE WITH ALL
APPLICABLE REQUIREMENTS OF LAW RELATING THERETO AND WITH ALL APPLICABLE
REGULATIONS OF ANY STOCK EXCHANGE (OR THE NASDAQ NATIONAL MARKET, IF APPLICABLE)
ON WHICH COMMON STOCK MAY BE LISTED FOR TRADING AT THE TIME OF SUCH EXERCISE AND
ISSUANCE.


 


(B)  THE INABILITY OF THE CORPORATION TO OBTAIN APPROVAL FROM ANY REGULATORY
BODY HAVING AUTHORITY DEEMED BY THE CORPORATION TO BE NECESSARY TO THE LAWFUL
ISSUANCE AND SALE OF ANY COMMON STOCK PURSUANT TO THIS OPTION SHALL RELIEVE THE
CORPORATION OF ANY LIABILITY WITH RESPECT TO THE NON-ISSUANCE OR SALE OF COMMON
STOCK AS TO WHICH SUCH APPROVAL SHALL NOT HAVE BEEN OBTAINED.  THE CORPORATION,
HOWEVER, SHALL USE ITS BEST EFFORTS TO OBTAIN ALL SUCH APPROVALS.


 


11.         SUCCESSORS AND ASSIGNS.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN
PARAGRAPHS 3 AND 6 ABOVE, THE PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF, AND BE BINDING UPON, THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS
AND OPTIONEE, OPTIONEE’S ASSIGNS AND THE LEGAL REPRESENTATIVES, HEIRS AND
LEGATEES OF OPTIONEE’S ESTATE.


 


12.         NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO THE
CORPORATION UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND ADDRESSED
TO THE CORPORATION AT ITS PRINCIPAL CORPORATE OFFICES.  ANY NOTICE REQUIRED TO
BE GIVEN OR DELIVERED TO OPTIONEE SHALL BE IN WRITING AND ADDRESSED TO OPTIONEE
AT THE ADDRESS INDICATED BELOW OPTIONEE’S SIGNATURE LINE ON THE GRANT NOTICE. 
ALL NOTICES SHALL BE DEEMED EFFECTIVE UPON PERSONAL DELIVERY OR UPON DEPOSIT IN
THE U.S. MAIL, POSTAGE PREPAID AND PROPERLY ADDRESSED TO THE PARTY TO BE
NOTIFIED.


 


13.         CONSTRUCTION.  THIS AGREEMENT AND THE OPTION EVIDENCED HEREBY ARE
MADE AND GRANTED PURSUANT TO THE PLAN AND ARE IN ALL RESPECTS LIMITED BY AND
SUBJECT TO THE TERMS OF THE PLAN.  ALL DECISIONS OF THE PLAN ADMINISTRATOR WITH
RESPECT TO ANY QUESTION OR ISSUE ARISING UNDER THE PLAN OR THIS AGREEMENT SHALL
BE CONCLUSIVE AND BINDING ON ALL PERSONS HAVING AN INTEREST IN THIS OPTION.  FOR
PURPOSES OF THIS AGREEMENT, WHENEVER THE CONTEXT REQUIRES, THE SINGULAR NUMBER
SHALL INCLUDE THE PLURAL, AND VICE VERSA.


 


14.         GOVERNING LAW.  THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
RESORT TO THAT STATE’S CONFLICT-OF-LAWS RULES.


 

5

--------------------------------------------------------------------------------



 


15.         EXCESS SHARES.  IF THE OPTION SHARES COVERED BY THIS AGREEMENT
EXCEED, AS OF THE GRANT DATE, THE NUMBER OF SHARES OF COMMON STOCK WHICH MAY
WITHOUT STOCKHOLDER APPROVAL BE ISSUED UNDER THE PLAN, THEN THIS OPTION SHALL BE
VOID WITH RESPECT TO THOSE EXCESS SHARES, UNLESS STOCKHOLDER APPROVAL OF AN
AMENDMENT SUFFICIENTLY INCREASING THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE
UNDER THE PLAN IS OBTAINED IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN.


 


16.         ADDITIONAL TERMS APPLICABLE TO AN INCENTIVE OPTION.  IN THE EVENT
THIS OPTION IS DESIGNATED AN INCENTIVE OPTION IN THE GRANT NOTICE, THE FOLLOWING
TERMS AND CONDITIONS SHALL ALSO APPLY TO THE GRANT:


 


(A)  THIS OPTION SHALL CEASE TO QUALIFY FOR FAVORABLE TAX TREATMENT AS AN
INCENTIVE OPTION IF (AND TO THE EXTENT) THIS OPTION IS EXERCISED FOR ONE OR MORE
OPTION SHARES:  (A) MORE THAN THREE (3) MONTHS AFTER THE DATE OPTIONEE CEASES TO
BE AN EMPLOYEE FOR ANY REASON OTHER THAN DEATH OR PERMANENT DISABILITY; OR
(B) MORE THAN TWELVE (12) MONTHS AFTER THE DATE OPTIONEE CEASES TO BE AN
EMPLOYEE BY REASON OF PERMANENT DISABILITY.


 


(B)  NO INSTALLMENT UNDER THIS OPTION SHALL QUALIFY FOR FAVORABLE TAX TREATMENT
AS AN INCENTIVE OPTION IF (AND TO THE EXTENT) THE AGGREGATE FAIR MARKET VALUE
(DETERMINED AT THE GRANT DATE) OF THE COMMON STOCK FOR WHICH SUCH INSTALLMENT
FIRST BECOMES EXERCISABLE HEREUNDER WOULD, WHEN ADDED TO THE AGGREGATE VALUE
(DETERMINED AS OF THE RESPECTIVE DATE OR DATES OF GRANT) OF COMMON STOCK OR
OTHER SECURITIES FOR WHICH THIS OPTION OR ANY OTHER INCENTIVE OPTIONS GRANTED TO
OPTIONEE PRIOR TO THE GRANT DATE (WHETHER UNDER THE PLAN OR ANY OTHER OPTION
PLAN OF THE CORPORATION OR ANY PARENT OR SUBSIDIARY) FIRST BECOME EXERCISABLE
DURING THE SAME CALENDAR YEAR, EXCEED ONE HUNDRED THOUSAND DOLLARS ($100,000) IN
THE AGGREGATE.  SHOULD SUCH ONE HUNDRED THOUSAND DOLLAR ($100,000) LIMITATION BE
EXCEEDED IN ANY CALENDAR YEAR, THIS OPTION SHALL NEVERTHELESS BECOME EXERCISABLE
FOR THE EXCESS SHARES IN SUCH CALENDAR YEAR AS A NON-STATUTORY OPTION.

 


(C)  SHOULD THE EXERCISABILITY OF THIS OPTION BE ACCELERATED UPON A CHANGE IN
CONTROL TRANSACTION, THEN THIS OPTION SHALL QUALIFY FOR FAVORABLE TAX TREATMENT
AS AN INCENTIVE OPTION ONLY TO THE EXTENT THE AGGREGATE FAIR MARKET VALUE
(DETERMINED AT THE GRANT DATE) OF COMMON STOCK FOR WHICH THIS OPTION FIRST
BECOMES EXERCISABLE IN THE CALENDAR YEAR IN WHICH THE CHANGE IN CONTROL OCCURS
DOES NOT, WHEN ADDED TO THE AGGREGATE VALUE (DETERMINED AS OF THE RESPECTIVE
DATE OR DATES OF GRANT) OF THE COMMON STOCK OR OTHER SECURITIES FOR WHICH THIS
OPTION OR ONE OR MORE OTHER INCENTIVE OPTIONS GRANTED TO OPTIONEE PRIOR TO THE
GRANT DATE (WHETHER UNDER THE PLAN OR ANY OTHER OPTION PLAN OF THE CORPORATION
OR ANY PARENT OR SUBSIDIARY) FIRST BECOME EXERCISABLE DURING THE SAME CALENDAR
YEAR, EXCEED ONE HUNDRED THOUSAND DOLLARS ($100,000) IN THE AGGREGATE.  SHOULD
THE APPLICABLE ONE HUNDRED THOUSAND DOLLAR ($100,000) LIMITATION BE EXCEEDED IN
THE CALENDAR YEAR OF SUCH CHANGE IN CONTROL, THE OPTION MAY NEVERTHELESS BE
EXERCISED FOR THE EXCESS SHARES IN SUCH CALENDAR YEAR AS A NON-STATUTORY OPTION.


 


6

--------------------------------------------------------------------------------



 


(D)  SHOULD OPTIONEE HOLD, IN ADDITION TO THIS OPTION, ONE OR MORE OTHER OPTIONS
TO PURCHASE COMMON STOCK WHICH BECOME EXERCISABLE FOR THE FIRST TIME IN THE SAME
CALENDAR YEAR AS THIS OPTION, THEN THE FOREGOING LIMITATIONS ON THE
EXERCISABILITY OF SUCH OPTIONS AS INCENTIVE OPTIONS SHALL BE APPLIED ON THE
BASIS OF THE ORDER IN WHICH SUCH OPTIONS ARE GRANTED.


 

7

--------------------------------------------------------------------------------


 

EXHIBIT I

NOTICE OF EXERCISE

 


I HEREBY NOTIFY RESTORATION HARDWARE, INC. (THE “CORPORATION”) THAT I ELECT TO
PURCHASE                               SHARES OF THE CORPORATION’S COMMON STOCK
(THE “PURCHASED SHARES”) AT THE OPTION EXERCISE PRICE OF
$                                 PER SHARE (THE “EXERCISE PRICE”) PURSUANT TO
THAT CERTAIN OPTION (THE “OPTION”) GRANTED TO ME ON OCTOBER 6, 2003 UNDER THE
CORPORATION’S 1998 STOCK INCENTIVE PLAN AMENDED AND RESTATED ON OCTOBER 9, 2002.

 


CONCURRENTLY WITH THE DELIVERY OF THIS EXERCISE NOTICE TO THE CORPORATION, I
SHALL HEREBY PAY TO THE CORPORATION THE EXERCISE PRICE FOR THE PURCHASED SHARES
IN ACCORDANCE WITH THE PROVISIONS OF MY AGREEMENT WITH THE CORPORATION (OR OTHER
DOCUMENTS) EVIDENCING THE OPTION AND SHALL DELIVER WHATEVER ADDITIONAL DOCUMENTS
MAY BE REQUIRED BY SUCH AGREEMENT AS A CONDITION FOR EXERCISE.  ALTERNATIVELY, I
MAY UTILIZE THE SPECIAL BROKER-DEALER SALE AND REMITTANCE PROCEDURE SPECIFIED IN
MY AGREEMENT TO EFFECT PAYMENT OF THE EXERCISE PRICE.

 

 

 

 

 

 

, 20

 

Date

 

 

 

 

 

 

Optionee

 

 

 

Address:

 

 

 

 

 

 

 

Print name in exact manner it is to appear on the stock certificate:

 

 

 

Address to which certificate is to be sent, if different from address
above:

 

 

 

 

 

 

 

Social Security Number:

 

 

 

Employee Number:

 

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 


A.                                   AGREEMENT SHALL MEAN THIS STOCK OPTION
AGREEMENT.

 


B.                                     APPLICABLE LAWS SHALL MEAN THE LEGAL
REQUIREMENTS RELATING TO THE ADMINISTRATION OF STOCK OPTION PLANS, IF ANY, UNDER
APPLICABLE PROVISIONS OF FEDERAL SECURITIES LAWS, STATE CORPORATE AND SECURITIES
LAWS, THE CODE, THE RULES OF ANY APPLICABLE STOCK EXCHANGE OR NATIONAL MARKET
SYSTEM, AND THE RULES OF ANY FOREIGN JURISDICTION APPLICABLE TO THE GRANTING OF
STOCK OPTIONS AND THE ISSUANCE OF SHARES OF COMMON STOCK TO RESIDENTS THEREIN.

 


C.                                     BOARD SHALL MEAN THE CORPORATION’S BOARD
OF DIRECTORS.

 


D.                                    CAUSE SHALL MEAN, IN CONNECTION WITH THE
TERMINATION OF THE OPTIONEE’S SERVICE BY THE CORPORATION, (A) THE OPTIONEE HAS
BEEN CONVICTED OF A FELONY INVOLVING FRAUD OR DISHONESTY, (B) THE OPTIONEE DIES
OR SUFFERS FROM A PERMANENT DISABILITY DURING THE OPTIONEE’S SERVICE OR (C) THE
TERMINATION OF SERVICE IS EVIDENCED BY A RESOLUTION ADOPTED IN GOOD FAITH BY A
MAJORITY OF THE MEMBERS OF THE BOARD TO THE EFFECT THAT THE OPTIONEE
(I) INTENTIONALLY AND CONTINUALLY FAILED SUBSTANTIALLY TO PERFORM THE OPTIONEE’S
REASONABLY ASSIGNED DUTIES WITH THE CORPORATION (OTHER THAN A FAILURE RESULTING
FROM THE OPTIONEE’S ASSIGNMENT OF DUTIES THAT WOULD CONSTITUTE AN INVOLUNTARY
TERMINATION FOLLOWING A CHANGE OF CONTROL), WHICH FAILURE CONTINUED FOR A PERIOD
OF AT LEAST THIRTY (30) DAYS AFTER A WRITTEN NOTICE OF DEMAND FOR SUBSTANTIAL
PERFORMANCE HAS BEEN DELIVERED TO THE OPTIONEE SPECIFYING THE MANNER IN WHICH
THE OPTIONEE HAS FAILED SUBSTANTIALLY TO PERFORM, OR (II) INTENTIONALLY ENGAGED
IN CONDUCT WHICH IS DEMONSTRABLY AND MATERIALLY INJURIOUS TO THE CORPORATION;
PROVIDED, THAT NO TERMINATION OF THE OPTIONEE’S SERVICE SHALL BE FOR CAUSE AS
SET FORTH IN CLAUSE (II) ABOVE UNTIL THERE SHALL HAVE BEEN DELIVERED TO THE
OPTIONEE A COPY OF A WRITTEN NOTICE SETTING FORTH THAT THE OPTIONEE WAS GUILTY
OF THE CONDUCT SET FORTH IN CLAUSE (II) AND SPECIFYING THE PARTICULARS THEREOF
IN DETAIL. NO ACT, NOR FAILURE TO ACT, ON THE OPTIONEE’S PART SHALL BE
CONSIDERED “INTENTIONAL” UNLESS THE OPTIONEE HAS ACTED, OR FAILED TO ACT, WITH A
LACK OF GOOD FAITH AND WITH A LACK OF REASONABLE BELIEF THAT THE OPTIONEE’S
ACTION OR FAILURE TO ACT WAS IN THE BEST INTEREST OF THE CORPORATION.

 


E.                                      CHANGE IN CONTROL SHALL MEAN ANY OF THE
FOLLOWING:

 


(A) AN ACQUISITION (OTHER THAN DIRECTLY FROM THE CORPORATION) OF ANY VOTING
SECURITIES OF THE CORPORATION (THE “VOTING SECURITIES”) BY ANY PERSON (AS THE
TERM “PERSON” IS USED FOR PURPOSES OF SECTION 13 OR 14 OF 1934 ACT) IMMEDIATELY
AFTER WHICH SUCH PERSON HAS BENEFICIAL OWNERSHIP (AS THE TERM “BENEFICIAL
OWNERSHIP” IS DEFINED UNDER RULE 13D-3 PROMULGATED UNDER THE 1934 ACT) OF FIFTY
PERCENT (50%) OR MORE OF THE COMBINED VOTING POWER OF THE CORPORATION’S THEN
OUTSTANDING VOTING SECURITIES; PROVIDED, THAT IN DETERMINING WHETHER A CHANGE OF
CONTROL HAS OCCURRED, VOTING SECURITIES WHICH ARE ACQUIRED IN A NON-CONTROL
ACQUISITION (AS HEREINAFTER DEFINED) SHALL


 


A-1

--------------------------------------------------------------------------------



 


NOT CONSTITUTE AN ACQUISITION WHICH WOULD CAUSE A CHANGE OF CONTROL. A
“NON-CONTROL ACQUISITION” SHALL MEAN AN ACQUISITION BY (I) AN EMPLOYEE BENEFIT
PLAN (OR A TRUST FORMING A PART THEREOF) MAINTAINED BY (1) THE CORPORATION OR
(2) ANY CORPORATION OR OTHER PERSON OF WHICH A MAJORITY OF ITS VOTING POWER OR
ITS EQUITY SECURITIES OR EQUITY INTEREST IS OWNED DIRECTLY OR INDIRECTLY BY THE
CORPORATION (A “NON-CHANGE SUBSIDIARY”), (II) THE CORPORATION OR ANY NON-CHANGE
SUBSIDIARY, OR (III) ANY PERSON IN CONNECTION WITH A NON-CONTROL TRANSACTION (AS
HEREINAFTER DEFINED);

 


(B) THE INDIVIDUALS WHO, AS OF DATE THE OFFER LETTER, ARE MEMBERS OF THE BOARD
(THE “INCUMBENT BOARD”), CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD; PROVIDED, THAT IF THE APPOINTMENT, ELECTION OR NOMINATION FOR
ELECTION BY THE CORPORATION’S STOCKHOLDERS OF ANY NEW DIRECTOR WAS APPROVED BY A
VOTE OF AT LEAST TWO-THIRDS OF THE INCUMBENT BOARD, SUCH NEW DIRECTOR SHALL, FOR
PURPOSES OF THIS AGREEMENT, BE CONSIDERED A MEMBER OF THE INCUMBENT BOARD; AND
PROVIDED, FURTHER, THAT NO INDIVIDUAL SHALL BE CONSIDERED A MEMBER OF THE
INCUMBENT BOARD IF SUCH INDIVIDUAL INITIALLY ASSUMED OFFICE AS A RESULT OF
EITHER AN ACTUAL OR THREATENED “ELECTION CONTEST” (AS DESCRIBED IN RULE 14A-11
PROMULGATED UNDER THE 1934 ACT) OR OTHER ACTUAL OR THREATENED SOLICITATION OF
PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD (A “PROXY
CONTEST”) INCLUDING BY REASON OF ANY AGREEMENT INTENDED TO AVOID OR SETTLE ANY
ELECTION CONTEST OR PROXY CONTEST;

 


(C) A MERGER, CONSOLIDATION OR REORGANIZATION INVOLVING THE CORPORATION, UNLESS
SUCH MERGER, CONSOLIDATION OR REORGANIZATION SATISFIES THE CONDITIONS SET FORTH
IN CLAUSES (1) AND (2) BELOW (ANY TRANSACTION(S) MEETING THE REQUIREMENTS OF
CLAUSES (1) AND (2) BELOW BEING REFERRED TO HEREIN AS “NON-CONTROL
TRANSACTIONS”):

 


(1) THE STOCKHOLDERS OF THE CORPORATION IMMEDIATELY BEFORE SUCH MERGER,
CONSOLIDATION OR REORGANIZATION OWN, DIRECTLY OR INDIRECTLY, IMMEDIATELY
FOLLOWING SUCH MERGER, CONSOLIDATION OR REORGANIZATION, AT LEAST FIFTY PERCENT
(50%) OF THE COMBINED VOTING POWER OF THE OUTSTANDING VOTING SECURITIES OF THE
CORPORATION RESULTING FROM SUCH MERGER, CONSOLIDATION OR REORGANIZATION (THE
“SURVIVING CORPORATION”) IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP
OF THE VOTING SECURITIES IMMEDIATELY BEFORE SUCH MERGER, CONSOLIDATION OR
REORGANIZATION; AND


 


(2) THE INDIVIDUALS WHO WERE MEMBERS OF THE INCUMBENT BOARD IMMEDIATELY PRIOR TO
THE EXECUTION OF THE AGREEMENT PROVIDING FOR SUCH MERGER, CONSOLIDATION OR
REORGANIZATION CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF THE SURVIVING CORPORATION;

 


(D) A COMPLETE LIQUIDATION OR DISSOLUTION OF THE CORPORATION; OR

 


(E) AN AGREEMENT FOR THE SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF THE CORPORATION TO ANY PERSON (OTHER THAN A TRANSFER TO A
NON-CHANGE SUBSIDIARY); AND


 

A-2

--------------------------------------------------------------------------------


 


(F) ANY OTHER EVENT THAT AT LEAST TWO-THIRDS OF THE INCUMBENT BOARD IN ITS SOLE
DISCRETION SHALL DETERMINE CONSTITUTES A CHANGE OF CONTROL.

 


NOTWITHSTANDING THE FOREGOING, A CHANGE OF CONTROL SHALL NOT BE DEEMED TO OCCUR
SOLELY BECAUSE ANY PERSON (THE “SUBJECT PERSON”) ACQUIRED BENEFICIAL OWNERSHIP
OF MORE THAN THE PERMITTED AMOUNT OF THE OUTSTANDING VOTING SECURITIES AS A
RESULT OF THE ACQUISITION OF VOTING SECURITIES BY THE CORPORATION WHICH, BY
REDUCING THE NUMBER OF VOTING SECURITIES OUTSTANDING, INCREASES THE PROPORTIONAL
NUMBER OF SHARES BENEFICIALLY OWNED BY THE SUBJECT PERSON; PROVIDED, THAT IF A
CHANGE OF CONTROL WOULD OCCUR (BUT FOR THE OPERATION OF THIS SENTENCE) AS A
RESULT OF THE ACQUISITION OF VOTING SECURITIES BY THE CORPORATION, AND AFTER
SUCH SHARE ACQUISITION BY THE CORPORATION THE SUBJECT PERSON BECOMES THE
BENEFICIAL OWNER OF ANY ADDITIONAL VOTING SECURITIES WHICH INCREASES THE
PERCENTAGE OF THE THEN OUTSTANDING VOTING SECURITIES BENEFICIALLY OWNED BY THE
SUBJECT PERSON, THEN A CHANGE OF CONTROL SHALL OCCUR; PROVIDED FURTHER THAT NO
CHANGE OF CONTROL SHALL BE DEEMED TO HAVE OCCURRED UNDER (A) OR (C) ABOVE MERELY
BECAUSE INDIVIDUALS AND ENTITIES WHO, INDIVIDUALLY, AS OF THE DATE OF THE OFFER
LETTER HAVE BENEFICIAL OWNERSHIP OF AT LEAST 5% OF THE VOTING SECURITIES HAVE,
IMMEDIATELY AFTER THE TRANSACTION DESCRIBED IN (A) OR (C) ABOVE, BENEFICIAL
OWNERSHIP, IN THE AGGREGATE, OF MORE THAN 50% OF THE VOTING SECURITIES OF THE
CORPORATION OR SUCCESSOR OR PARENT THEREOF IF BOTH (I) NO ONE SUCH INDIVIDUAL OR
ENTITY HAS, IMMEDIATELY AFTER SUCH A TRANSACTION, BENEFICIAL OWNERSHIP OF MORE
THAN 50% AND (II) THE TRANSACTION DOES NOT RESULT IN THE CORPORATION OR
SUCCESSOR OR PARENT THEREOF BECOMING A PRIVATE COMPANY.

 


F.                                      CODE SHALL MEAN THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.

 


G.                                     COMMON STOCK SHALL MEAN SHARES OF THE
CORPORATION’S COMMON STOCK.

 


H.                                    CORPORATION SHALL MEAN RESTORATION
HARDWARE, INC., A DELAWARE CORPORATION.

 


I.                                         EMPLOYEE SHALL MEAN AN INDIVIDUAL WHO
IS IN THE EMPLOY OF THE CORPORATION (OR ANY PARENT OR SUBSIDIARY), SUBJECT TO
THE CONTROL AND DIRECTION OF THE EMPLOYER ENTITY AS TO BOTH THE WORK TO BE
PERFORMED AND THE MANNER AND METHOD OF PERFORMANCE.

 


J.                                        EXERCISE DATE SHALL MEAN THE DATE ON
WHICH THE OPTION SHALL HAVE BEEN EXERCISED IN ACCORDANCE WITH PARAGRAPH 9 OF THE
AGREEMENT.

 


K.                                    EXERCISE PRICE SHALL MEAN THE EXERCISE
PRICE PER OPTION SHARE AS SPECIFIED IN THE GRANT NOTICE.

 


L.                                      EXPIRATION DATE SHALL MEAN THE DATE ON
WHICH THE OPTION EXPIRES AS SPECIFIED IN THE GRANT NOTICE.

 


M.                                 FAIR MARKET VALUE PER SHARE OF COMMON STOCK
ON ANY RELEVANT DATE SHALL BE DETERMINED IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS:

 

A-3

--------------------------------------------------------------------------------


 

(a)                                  If Common Stock is at the time traded on
the Nasdaq National Market, then the Fair Market Value shall be deemed equal to
the closing selling price per share of Common Stock on the date in question, as
the price is reported by the National Association of Securities Dealers on the
Nasdaq National Market.  If there is no closing selling price for Common Stock
on the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which a closing selling price is reported;
or

 

(b)                                 If Common Stock is at the time listed on any
Stock Exchange, then the Fair Market Value shall be deemed equal to the closing
selling price per share of Common Stock on the date in question on the Stock
Exchange determined by the Plan Administrator to be the primary market for
Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange.  If there is no closing selling price for Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

 


N.                                    GRANT DATE SHALL MEAN THE DATE OF GRANT OF
THE OPTION AS SPECIFIED IN THE GRANT NOTICE.

 


O.                                    GRANT NOTICE SHALL MEAN THE NOTICE OF
GRANT OF STOCK OPTION ACCOMPANYING THE AGREEMENT, PURSUANT TO WHICH OPTIONEE HAS
BEEN INFORMED OF THE BASIC TERMS OF THE OPTION EVIDENCED HEREBY.

 


P.                                      INCENTIVE OPTION SHALL MEAN AN OPTION
WHICH SATISFIES THE REQUIREMENTS OF SECTION 422 OF THE CODE.

 


Q.                                    INVOLUNTARY TERMINATION SHALL MEAN THE
TERMINATION OF THE OPTIONEE’S SERVICE WHICH OCCURS BY REASON OF:

 


(A)                                  THE OPTIONEE’S INVOLUNTARY DISMISSAL OR
DISCHARGE BY THE CORPORATION NOT FOR CAUSE, OR

 


(B)                                 THE OPTIONEE’S VOLUNTARY RESIGNATION
FOLLOWING (I) A CHANGE IN THE OPTIONEE’S POSITION WITH THE CORPORATION WHICH
MATERIALLY REDUCES THE OPTIONEE’S DUTIES AND RESPONSIBILITIES OR THE LEVEL OF
MANAGEMENT TO WHICH THE OPTIONEE REPORTS, (II) A REDUCTION IN THE OPTIONEE’S
LEVEL OF COMPENSATION (INCLUDING BASE SALARY, FRINGE BENEFITS AND TARGET BONUS
UNDER ANY CORPORATE-PERFORMANCE BASED BONUS OR INCENTIVE PROGRAMS), OR (III) A
RELOCATION OF THE OPTIONEE’S PLACE OF EMPLOYMENT BY MORE THAN FIFTY (50) MILES,
PROVIDED AND ONLY IF SUCH CHANGE, REDUCTION OR RELOCATION IS EFFECTED BY THE
CORPORATION WITHOUT THE OPTIONEE’S CONSENT.

 


R.                                     1934 ACT SHALL MEAN THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 


S.                                      NON-STATUTORY OPTION SHALL MEAN AN
OPTION NOT INTENDED TO SATISFY THE REQUIREMENTS OF SECTION 422 OF THE CODE.

 

A-4

--------------------------------------------------------------------------------


 


T.                                     NOT FOR CAUSE SHALL MEAN TERMINATION OF
THE OPTIONEE’S SERVICE BY THE CORPORATION FOR REASONS OTHER THAN FOR CAUSE.

 


U.                                    NOTICE OF EXERCISE SHALL MEAN THE NOTICE
OF EXERCISE IN THE FORM ATTACHED HERETO AS EXHIBIT I.

 


V.                                     OFFER LETTER SHALL MEAN THE OFFER LETTER
ENTERED INTO BETWEEN THE OPTIONEE AND THE CORPORATION DATED OCTOBER 3, 2003.

 


W.                                OPTION SHARES SHALL MEAN THE NUMBER OF SHARES
OF COMMON STOCK SUBJECT TO THE OPTION AS SPECIFIED IN THE GRANT NOTICE.

 


X.                                    OPTIONEE SHALL MEAN THE PERSON TO WHOM THE
OPTION IS GRANTED AS SPECIFIED IN THE GRANT NOTICE.

 


Y.                                     PARENT SHALL MEAN ANY CORPORATION (OTHER
THAN THE CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS ENDING WITH THE
CORPORATION, PROVIDED EACH CORPORATION IN THE UNBROKEN CHAIN (OTHER THAN THE
CORPORATION) OWNS, AT THE TIME OF THE DETERMINATION, STOCK POSSESSING FIFTY
PERCENT (50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK
IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.

 


Z.                                     PERMANENT DISABILITY SHALL MEAN THAT THE
OPTIONEE IS UNABLE TO CARRY OUT THE RESPONSIBILITIES AND FUNCTIONS OF THE
POSITION HELD BY THE OPTIONEE BY REASON OF ANY PHYSICAL OR MENTAL IMPAIRMENT FOR
MORE THAN 120 DAYS IN ANY TWELVE-MONTH PERIOD.

 


AA.                         PLAN SHALL MEAN THE CORPORATION’S 1998 STOCK
INCENTIVE PLAN AMENDED AND RESTATED ON OCTOBER 9, 2002.

 


BB.                             PLAN ADMINISTRATOR SHALL MEAN EITHER THE BOARD
OR A COMMITTEE OF THE BOARD ACTING IN ITS CAPACITY AS ADMINISTRATOR OF THE PLAN.

 


CC.                             SERVICE SHALL MEAN THE OPTIONEE’S PERFORMANCE OF
SERVICES FOR THE CORPORATION (OR ANY PARENT OR SUBSIDIARY) IN THE CAPACITY OF AN
EMPLOYEE, A NON-EMPLOYEE MEMBER OF THE BOARD OF DIRECTORS OR A CONSULTANT OR
INDEPENDENT ADVISOR.

 


DD.                           STOCK EXCHANGE SHALL MEAN THE AMERICAN STOCK
EXCHANGE OR THE NEW YORK STOCK EXCHANGE.

 


EE.                               SUBSIDIARY SHALL MEAN ANY CORPORATION (OTHER
THAN THE CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE
CORPORATION, PROVIDED EACH CORPORATION (OTHER THAN THE LAST CORPORATION) IN THE
UNBROKEN CHAIN OWNS, AT THE TIME OF THE DETERMINATION, STOCK POSSESSING FIFTY
PERCENT (50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK
IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.

 

A-5

--------------------------------------------------------------------------------